Citation Nr: 0530371	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-28 603	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed 
disability manifested by hormonal imbalance.  

2.  Entitlement to service connection for claimed menstrual 
irregularity.  

3.  Entitlement to service connection for claimed acne.  

4.  Entitlement to service connection for claimed eczema.  

5.  Entitlement to service connection for a claimed 
depressive disorder.  

6.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

7.  Entitlement to an effective date earlier than March 1, 
2002, for the grant of service connection for chronic 
fatigue syndrome.  

8.  Entitlement to and effective date earlier than March 1, 
2002, for the grant of service connection for fibromyalgia.  

9.  Entitlement to and effective date earlier than March 1, 
2002, for the grant of service connection for irritable 
bowel syndrome.  



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1987 to March 
1988 and from January to June 1991.  She also had service in 
the Reserve, as well as service in Southwest Asia during the 
Persian Gulf War.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in October 2002 and 
August 2004, by the RO.  

In October 2002, the RO in Washington, D.C., denied service 
connection for the following disorders:  1) PTSD; 2) acne 
and eczema (claimed as a skin disorder due to undiagnosed 
illness; 3) fainting due to undiagnosed illness; 4) early 
onset menopause (claimed as irregular menstrual cycles due 
to undiagnosed illness; 5) hair loss due to undiagnosed 
illness; 6) irritable bowel syndrome (claimed as multiple 
organ disorder due to undiagnosed illness); 7) a sleep 
disorder due to undiagnosed illness; 8) fibromyalgia 
(claimed as pain and joint swelling due to undiagnosed 
illness); 9) difficulty breathing due to undiagnosed 
illness; and 10) chronic fatigue syndrome due to undiagnosed 
illness.  

The veteran disagreed with those decisions, and in June 
2003, she was issued a Statement of the Case (SOC).  She 
noted, correctly, that page 9 of the SOC was with respect to 
the issue of service connection for a skin disorder was 
incomplete.  

Nevertheless, she submitted a timely appeal (VA Form 9) with 
respect to her claims of service connection for the 
following disorders:  1) PTSD; 2) chronic fatigue syndrome; 
3) a skin disorder; and 4) menstrual disorders.  

By a rating action in December 2003, the RO in Pittsburgh 
granted service connection for chronic fatigue syndrome, 
fibromyalgia and irritable bowel syndrome.  In each case, a 
10 percent rating was assigned, effective on March 1, 2002.  
She was notified of that decision in a letter, dated January 
17, 2004.  

In August 2004, the veteran disagreed with those ratings and 
the associated effective dates.  She also claimed service 
connection for depression and hormonal imbalance.  

By a rating action, dated in August 2004, the RO denied the 
veteran's claims of service connection for depression and 
for a hormonal imbalance, both on a direct basis and as a 
result of undiagnosed illness associated with her 
participation in the Persian Gulf War.  

In March 2005, the RO received the veteran's NOD with 
respect to those decisions.  

On May 23, 2005, the veteran was issued an SOC with respect 
to her claims for increased ratings for her service-
connected chronic fatigue syndrome, fibromyalgia and 
irritable bowel syndrome.  

She was notified that she had to file her appeal within 60 
days of May 23, 2005, (i.e. July 23, 2005) or within the 
remainder, if any, of the one-year period from the date of 
the letter (January 17, 2004) notifying her of the action 
she wished to appeal.  

On August 10, 2005, the veteran was issued an SOC with 
respect to her claims for service connection for depression 
and disability manifested by hormonal imbalance.  

On August 23, 2005, the RO received the veteran's appeal (VA 
Form 9) with respect to the issues of service connection for 
depression and for a hormonal imbalance, both on a direct 
basis and as a result of undiagnosed illness associated with 
her participation in the Persian Gulf War.  

In her VA Form 9, received on August 23, 2005, the veteran 
also attempted to perfect her appeal with respect to her 
claims of increased ratings for the service-connected 
chronic fatigue syndrome and fibromyalgia.  

However, because that was more than 60 days after she was 
issued the SOC, her appeal was not timely filed.  Therefore, 
the Board does not have jurisdiction over those claims and 
they will not be considered hereinbelow.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2005).  

During the course of the appeal (see, e.g., the letter 
received at the RO in May 2005), the veteran raised 
contentions to the effect that service connection is 
warranted for cancer, a bone disorder, a kidney disorder, a 
brain disorder, and disorders of other organs, in part, as a 
result of her exposure to Lewisite, ionizing radiation, 
and/or mustard gas.  

Those claims have not been certified to the Board with the 
current appeal nor have they otherwise been developed for 
appellate purposes.  Therefore, the Board has no 
jurisdiction over those claims and they will not be 
considered hereinbelow.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2005).  However, they are referred to 
the RO for necessary action.  

After reviewing the record, the Board finds that further 
development is warranted with respect to the following 
issues:  1) service connection for disability manifested by 
hormonal imbalance; 2) service connection for disability 
manifested by menstrual irregularity; 3) service connection 
for eczema; 4) service connection for depression; 5) service 
connection for PTSD; 6) an effective date earlier than 
March 1, 2002, for chronic fatigue syndrome, 7) an effective 
date earlier than March 1, 2002, for fibromyalgia, and 8) an 
effective date earlier than March 1, 2002, for irritable 
bowel syndrome.  Accordingly, they are addressed in the 
REMAND section of this document.  They are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDING OF FACT

The currently demonstrated acne is shown as likely as not to 
have been first manifested during the veteran's period of 
active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, her 
disability manifested by acne is due to disease that 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must ensure that the VA has met its 
statutory duty to assist the veteran in the development of 
his claim.38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
The VA must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. 5103A.

After reviewing the record, the Board finds that with 
respect to the issue of entitlement to service connection 
for acne, the VA has met its statutory duty to assist him in 
the development of that claim.  Accordingly, the Board will 
proceed to the merits of the appeal.  


II.  The Facts and Analysis

The veteran seeks service connection for acne, either 
directly or as the result of undiagnosed illness associated 
with her participation in the Persian Gulf War.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The report of the veteran's October 1986 service entrance 
examination was negative for any recorded complaints or 
clinical findings of skin disease.  In September 1987, she 
was treated for severe, inflammatory acne on her cheeks, 
back and shoulders.  Since that time, she has continued to 
demonstrate such acne, as well as residual scarring.  

In May 2002, B. A. W, reported that he had known the veteran 
both before and after the Persian Gulf War, and that after 
her return from the war, she had rash-like red cysts on her 
face.  

Moreover, in November 1997, the veteran was treated for a 
severe skin disorder; and in October and December 2001, it 
was reported that, at times since leaving the Gulf, the 
veteran had had very severe cystic acne on her face.  

Finally, in December 2001, a VA examination confirmed the 
presence of severe facial acne with cystic scarring on her 
face and shoulders.  

Given the continuity of symptomatology since September 1987, 
service connection for the veteran's cystic acne is 
warranted.  The evidence in this regard is in relative 
equipoise.  

That is, there is an approximate balance of evidence both 
for and against the veteran's claim which does not 
satisfactorily prove or disprove the claim.  Under such 
circumstances, the benefit of the doubt must be identified 
to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Service connection for acne is granted.  



REMAND

The veteran seeks entitlement to service connection for 
eczema, either directly or as the result of her 
participation in the Persian Gulf War and may be associated 
with undiagnosed illness.  She also contends that it is the 
result of exposure to Lewisite, mustard gas, and ionizing 
radiation during the Persian Gulf War.  

During an examination for the Air Force Reserve on August 
19, 1989, the veteran demonstrated nummular eczema on her 
right ankle.  It is unclear whether she was on active duty, 
active duty for training (ACDUTRA), or inactive duty for 
training (INACDUTRA) at that time.  

The evidence dated since service (see, e.g., an October 2001 
report and a February 2002 report). indicates that, since 
leaving the Gulf, the veteran has had severe skin disorders, 
including eczema.  

Following a general medical examination, performed by the VA 
in December 2001, the various diagnoses included eczema.  
However, the examiner did not report the etiology of that 
disorder.  

The veteran has not undergone a dermatologic examination to 
determine the etiology of her eczema.

The veteran also seeks entitlement to service connection for 
disability manifested by hormonal imbalance and menstrual 
changes.  She maintains that they are primarily the result 
of her participation in the Persian Gulf War and are 
associated with undiagnosed illness.  In May 2005, she also 
raised contentions to the effect that her menstrual 
irregularities and hormonal imbalance were the result of 
exposure to ionizing radiation; Lewisite; and/or mustard gas 
during the Persian Gulf War.  

The veteran's service medical records show that in November 
and December 1987 the veteran was treated for dysmenorrhea.  
They also show that in May 1991, she experienced changes in 
her menstrual pattern.  

Evidence, such as a February 2002 report from Dr. I. H and a 
May 2002 letter from B. A. W., shows that in 1993, the 
veteran had a miscarriage.  Reports of medical treatment 
associated with that miscarriage have not been placed in the 
claims folder.
In May 2002, Dr. C. A. noted that during the previous year, 
the veteran appeared to have developed early onset 
menopause.  He requested an opinion from P. S. as to whether 
he knew of any link between menopause and Gulf War Syndrome.  

In August 2005, the veteran submitted a medical history 
which indicated that in October 2002, a report had been 
written by Dr. P. S. to Dr. C. A.  That report has not been 
associated with the veteran's claims folder.

No response from P. S. is contained in the claims folder.  
The veteran reports that she has contacted P. S. without 
success; however, there is no evidence that the VA has asked 
P. S. directly for any documentation he may have in regard 
to such matter.

In August 2005, Dr. J. K., the veteran's general 
practitioner reported that she was treating the veteran, in 
part, for premature menopause, depression, and dermatitis.  
Dr. K.'s clinical records have not been associated with the 
claims folder.

Following a December 2001 VA examination, the various 
diagnoses included premature menopause.  A special 
gynecologic examination was recommended.  

The veteran also seeks entitlement to service connection for 
depression and PTSD.

The veteran's service personnel records show that she served 
in the Air Force Reserve.

In March 2001, the veteran reported that she was assigned to 
the 65th Aeromedical Evacuation Squadron (AES) out of Travis 
Air Force Base, California, and that she was deployed to 
active duty to Ramstein Air Force Base, Germany, in support 
of Operation Desert Storm.  

The veteran further stated that her stressors occurred 
during medical evacuation flights on the following dates in 
1991:  March 19 - 20; March 25 - 28, March 31 - April 2, 
April 10 - 12; April 20 - 22; and May 11 -14.  She noted 
that following the ground war, she was on the initial flight 
from Ramstein Air Force Base to King Khalid City, Saudi 
Arabia, to pick up patients.  She reportedly worked long 
hours with little sleep, food, or water.   and that since 
service, she has had memories of badly injured soldiers, 
emotional pain, difficulty getting along with others, 
irritability, depression, cognitive difficulty, and loss of 
sleep.  

Evidence, such as the December 2001 report of psychological 
testing and reports from Dr. I. H., dated in February 2002 
and August 2003, show that the veteran has PTSD as the 
result of her participation in the Gulf War.  However, it 
has not been shown that her claimed inservice stressors 
actually occurred.  38 C.F.R. § 3.304(f) (2005).  Indeed, in 
February 2002, Dr. I. H. acknowledged that he had not 
obtained any collateral evidence but had relied on the 
veteran for her own account of events.  

In September 2001, the U.S. Armed Services Center for the 
Research of Unit Records reported that it had received 
insufficient stressor information such as specific dates, 
locations, and names; units of assignment had been provided; 
and that the branch of service could not be determined.  As 
noted above, however, the veteran has provided very specific 
information in regard to her stressors.  

Following a December 2001 VA examination, the various 
diagnoses included PTSD and depression.  

In October 2005, after the appeal had been certified to the 
Board, the veteran submitted a packet of information for 
consideration with her appeal.  The RO has not yet seen that 
information, nor has the veteran waived her right to have 
such information considered by the RO in the first instance.

Finally, the veteran seeks an earlier effective date for 
service connection for her chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome.  By a rating 
action in December 2003, the Pittsburgh RO granted 
entitlement to service connection for those disorders.  In 
each case a 10 percent rating was assigned, effective March 
1, 2002.

In August 2004, the veteran disagreed with those ratings and 
the associated effective dates.  

In May 2005, the veteran was issued a Statement of the Case 
(SOC) with respect to her claims for increased ratings for 
her service-connected chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome.  

However, the SOC did not address the veteran's claims for 
earlier effective dates for those ratings.  Since the 
veteran submitted a timely NOD regarding the earlier 
effective date issues, the Board is required to remand those 
issues to the RO for an SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

In light of the foregoing, additional development is 
warranted prior to further consideration by the Board.  
Accordingly, this appeal is REMANDED for the following 
actions:

1.  The RO should take appropriate steps 
to issue an SOC concerning the claims of 
entitlement to effective dates earlier 
than March 1, 2002, for service 
connection for chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome.  If, and only if, the veteran 
completes her appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to 
the Board.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 202 (2005).  

2.  The RO should take appropriate steps 
to contact the veteran to have him 
identify the health care provider(s) who 
treated her for a miscarriage which 
reportedly occurred in 1993.  Such 
information must include the address of 
the health care provider(s) as well as 
the dates of treatment.  Then request 
copies of those records directly from 
each health care provider.  Such records 
should include, but are not limited to, 
discharge summaries, consultation 
reports, reports of radiographic 
studies, laboratory reports, daily 
clinical records, doctor's notes, 
nurse's notes, and prescription records.  
Also request that the veteran provide 
any such records she may have in her 
possession.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.  

If the foregoing records are in the 
possession of an agency of the Federal 
government, efforts to obtain such 
records must continue until it is 
determined that they do not exist or 
that further attempts to obtain them 
would be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).  

If the requested records are 
unavailable, notify the veteran in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).  

3.  The RO should take appropriate steps 
to request records of the veteran's 
treatment by P. S., including, but not 
limited to an October 2002 report 
written by Dr. P. S. to Dr. C. A., 
discharge summaries, consultation 
reports, reports of radiographic 
studies, laboratory reports, daily 
clinical records, doctor's notes, 
nurse's notes, and prescription records.  
Also request any reports concerning a 
potential link between the veteran's 
reported menopause and her participation 
in the Persian Gulf War.  Further, 
request that the veteran provide any 
such records she may have in her 
possession.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.  

If the requested records are 
unavailable, notify the veteran in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).  

4.  The RO should take appropriate steps 
to request records of the veteran's 
treatment from Dr. J. K., the veteran's 
general practitioner.  Such records 
should include, but are not limited to, 
discharge summaries, consultation 
reports, reports of radiographic 
studies, laboratory reports, daily 
clinical records, doctor's notes, 
nurse's notes, and prescription records.  
Further, request that the veteran 
provide any such records she may have in 
her possession.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.  

If the requested records are 
unavailable, notify the veteran in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

6.  When the actions in paragraphs 2, 3, 
4, and 5 have been completed, schedule 
the veteran for a dermatology 
examination to determine the nature and 
likely etiology of any skin disorder 
found to be present.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, be 
reviewed.  

In performing the examination, the 
examiner must set forth/answer the 
following:  

a.  List as precisely as possible 
the diagnoses of all of the 
veteran's current skin disorders.  
In so doing, list the findings to 
support each diagnosis, as well as 
the time of onset.

b.  For each current skin disorder 
other than acne, render an opinion 
as to whether it is more likely 
than not (i.e., probability greater 
than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent) that such disability is 
the result of any event in service, 
including, but not limited to the 
diagnosis of severe inflammatory 
acne noted in service in September 
1987, the nummular eczema on the 
veteran's right ankle in August 
1989, and the claimed exposure to 
Lewisite, mustard gas, and ionizing 
radiation during the Persian Gulf 
War.  

The rationale for all opinions must 
be set forth in writing.

If the examiner cannot answer any 
of the above questions, he or she 
should so state.

6.  When the actions in paragraphs 2, 3, 
4, and 5 have been completed, schedule 
the veteran for a gynecologic 
examination to determine the nature and 
etiology of any gynecologic disability 
found to be present.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, be 
reviewed.  

a.  List as precisely as possible 
the diagnoses of all of the 
veteran's current gynecologic 
disorders.  In so doing, list the 
findings to support each diagnosis, 
as well as the time of onset.  

b.  For each current gynecologic 
disorder, render an opinion as to 
whether it is more likely than not, 
at least as likely as not, or less 
likely than not that such 
disability is the result of any 
event in service, including, but 
not limited to, dysmenorrhea in 
service and the claimed exposure to 
Lewisite, mustard gas, and ionizing 
radiation during the Persian Gulf 
War.  

The rationale for all opinions must 
be set forth in writing.

If the examiner cannot answer any 
of the above questions, he or she 
should so state.

8.  A copy of the summary, the veterans 
stressor statements, and pertinent 
service personnel records must be 
forwarded to USASCRUR, 7798 Cissna Road, 
Springfield, Virginia 22150-3197 for 
verification, to the extent possible, of 
the specific incidents alleged by the 
veteran.  

9.  The RO should schedule the veteran 
for a psychiatric examination to 
determine the nature and likely etiology 
of any psychiatric disability found to 
be present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, be 
reviewed.  

a.  List as precisely as possible 
the diagnoses of all of the 
veteran's current psychiatric 
disorders.  In so doing, list the 
findings to support each diagnosis, 
as well as the time of onset.  

b.  In particular, a diagnosis of 
PTSD must be confirmed or ruled 
out.  If PTSD is not diagnosed, the 
examiner should explain why the 
veteran does not meet the criteria 
for that diagnosis.  If PTSD is 
diagnosed, the examiner should 
identify and explain the elements 
supporting the diagnosis including 
the stressor(s) accountable for the 
disorder.  

c.  For each current psychiatric 
disorder, render an opinion as to 
whether it is more likely than not, 
at least as likely as not, or less 
likely than not that such 
disability is the result of any 
event in service. 

The rationale for all opinions must 
be set forth in writing.

If the examiner cannot answer any 
of the above questions, he or she 
should so state.

10.  When the actions requested in 
paragraphs 2, 3, 4, 5, 6. 7, 8, and 9 
have been completed, undertake any other 
indicated development, and then 
readjudicate the issues of a) 
entitlement to service connection for 
disability manifested by hormonal 
imbalance; b) entitlement to service 
connection for menstrual irregularity; 
c) entitlement to service connection for 
eczema; d) entitlement to service 
connection for a depressive disorder; 
e) entitlement to service connection for 
post-traumatic stress disorder (PTSD).  
In so doing, consider all of the 
evidence and argument of record, 
including the packet of information 
received at the Board in October 2005.  
Also consider the potential for service 
connection associated with undiagnosed 
illness resulting from the veteran's 
participation in the Persian Gulf War.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
she must be furnished a Supplemental 
Statement of the Case (SSOC) and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless she is notified to do so.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


